DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because it claims a method of using without reciting any active, positive steps.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The use of the phrase “especially in an amount” renders the 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The use of the word “especially” twice in the claim renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).  

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Components F and G lack antecedent basis in claim 1.  

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 16 claims a method of using without reciting any active, positive steps.  Furthermore, the use of the phrase “especially for” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of applying prior art, the claim is being interpreted as a composition claim with an intended use in the production of fibers, films and shaped bodies.  


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (WO 2015/149265) in view of Bauer et al. (WO 2015/113740).  US 2016/0368936 is being used as an English equivalent to WO 2015/149265 since it is a national stage entry of the international application.  US 2016/0340588 is being used as an English equivalent to WO 2015/113740 since it is a national stage entry of the international application.  
Regarding claims 1-3, 10-13:  Yao et al. teach a composition comprising 45.5 wt% nylon 66, 24.5 wt% glass fibers, 25.98 wt% aluminum diethylphosphinate, less than (30 parts x 10%) 3 wt% of aluminum ethylbutyl phosphinate, and less than (30 x 0.5%) 0.15 
Yao et al. fail to specify a polyamide having a melting point of not less than 290°C.
However, Bauer et al. teach that the variety of polyamide that can be used with diethylphosphinate flame retardants includes those that have the claimed melting point, and are aromatic or semiaromatic polyamide.  Bauer et al. teach that the polyamides can be used interchangeably with Nylon 6/6 [0278-0279].
It would have been obvious to one of ordinary skill in the art before the invention was made to use one of the aromatic or semiaromatic polyamides of Bauer et al. as the polyamide in Yao et al.  It is a simple substitution of one known element for another to obtain predictable results.
Since the composition is the same as claimed it will possess the claimed HDT.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Regarding claim 5:  Yao et al. teach the claimed amount of aluminum ethylphosphonate [Examples].
Regarding claims 6-7:  Yao et al. teach an inorganic phosphinate [Examples] that is sodium phosphinate in the claimed amount, which can be converted to aluminum phosphinate [Examples].
Regarding claim 8:  Since the composition is the same as claimed it will possess the claimed comparative tracking index.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 9:  Since the composition is the same as claimed it will possess the claimed flame retardance.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 
Regarding claim 14:  Yao et al. fail to teach a particle size of their flame retardant mixture.  
However, Bauer et al. teach an analogous flame retardant mixture should have a median particle size d50 of from 0.1 to 100 microns [0231] to provide a free flow to the flame retardant mixture [0002, 0233].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a particle size as taught by Bauer et al. as the particle size of the flame retardant mixture of Yao et al. to provide flowability to the flame retardant mixture.  
Regarding claim 15:  Yao et al. fail to teach the claimed further additives.  
However, Bauer et al. teach that the claimed additives are used in an analogous composition [0289-0298].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add one or more of the additives of Bauer et al. to the composition of Yao et al. to improve the stability, flame retardancy, or processing of the composition.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-42 of copending Application No. 16/637833 in view of Yao et al. (WO 2015/149265).  US 2016/0368936 is being used as an English equivalent to WO 2015/149265 since it is a national stage entry of the international application.  
The copending application claims the flame retardant composition with the exception of the monoethylphosphinic salt of formula II.  
However, Yao et al. teach that it is a byproduct of the reaction to produce a diethylphosinic salt [Examples].
It would have been obvious to one of ordinary skill in the art before the invention was made to use the diethylphosphinic acid salt of Yao et al. as the diethylphosphinic acid salt in the copending claims to provide a flame retardant.  It is a simple substitution of one known element for another to obtain predictable results.  




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763